Citation Nr: 0431240	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for cirrhosis of the 
liver.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from June 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for hepatitis C and for cirrhosis of the liver.  The 
appellant disagreed and this appeal ensued.  

In his substantive appeal, the appellant had asked for a 
hearing before a Veterans Law Judge.  He failed to report for 
a hearing scheduled in June 2003.  Arguing he was unable to 
report for the hearing due to illness, the appellant moved 
the Board for another hearing.  In June 2003, the Board 
granted the appellant's motion for a new hearing date.  In 
July 2004, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The appellant's currently demonstrated hepatitis C is 
shown to be due to drug abuse.  

2.  The appellant's currently demonstrated cirrhosis of the 
liver is shown to be due to hepatitis C, which is shown to be 
due to drug abuse.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis C must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.301 (2004).  

2.  The claim of entitlement to service connection for 
cirrhosis of the liver must be denied by operation of law.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.301 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
June 1998, and there is no issue as to provisions of forms or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in June 1998, the 
RO sent him a July 1998 letter notifying him of the 
assistance VA would provide, the information and evidence 
necessary to establish his claims, and how to get that 
information or evidence to VA decisionmakers.  By a September 
1998 letter, the RO informed the appellant of the rating 
action denying service connection for the claimed 
disabilities.  Upon the appellant's disagreement, the RO sent 
him an October 1998 statement of the case, and after receipt 
of additional evidence a December 2002 supplemental statement 
of the case, each of which listed the evidence considered, 
the applicable law and rating criteria, and the reasons for 
the decision.  The appellant perfected the appeal and asked 
for a hearing before a Veterans Law Judge.  He failed to 
report to a hearing scheduled in June 2003 (of which he had 
notice via an April 2003 letter from the RO), though the 
Board granted his motion for a new hearing after he indicated 
he had been too sick to travel to the scheduled hearing.  To 
accommodate the hearing, the Board remanded the claim in June 
2003.  The RO told the appellant of the re-scheduled hearing 
by letter in May 2004, and the appellant testified at a 
hearing before the undersigned in July 2004.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
seizure disorder and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA' s or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant, his representative, and a 
friend.  The evidence also includes the transcript of the 
appellant's testimony at the July 2004 hearing.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As this claim involves questions that are ultimately 
resolved by operation of law, a medical examination or 
opinion is not necessary to substantiate the claims.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Certain disease, including cirrhosis of the liver, 
may be presumed to have been incurred in service when 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the appellant to prevail.  
Id. at 56.  

The appellant claims he contracted hepatitis C, and from that 
cirrhosis of the liver, as a result of activities during his 
period of active service.  He asserts treatment for hepatitis 
C in service and claims he is now terminally ill with 
cirrhosis of the liver.  He maintains he could have developed 
hepatitis through various activities, including sexual 
contact, tattoos, sharing razors with other soldiers, 
immunizations prior to heading overseas, or drug use.  He 
reported also he was exposed to hepatitis in 1973 or 1974 
while stationed in Germany from a jaundiced soldier and that 
he received treatment for "liver virus" (which he maintains 
was the name attached to hepatitis C at the time) while at 
Fort Campbell, Kentucky.  In a letter to his congressman in 
January 1999, the appellant recounted the RO's denial of 
benefits on the basis of misconduct, and argued this amounted 
to an improper moral judgment of veterans who served during a 
period of common drug and alcohol use (i.e., approximately 
his period of service from 1973 to 1976).  

At his hearing in July 2004, the appellant testified he had 
his first symptoms of hepatitis in 1989, though he also 
reported a diagnosis of hepatitis in 1974 at Fort Campbell, 
Kentucky, after returning from Germany, with many unspecified 
tests since 1974 showing continued hepatitis.  He claimed no 
treatment by VA for hepatitis, though he also reported 
involvement in a VA treatment study of an unspecified nature.  
He reported that after separating from service he abused 
drugs.  

A friend of the appellant wrote in a June 2004 letter that he 
knew the appellant shared a room with others where he shared 
shaving materials.  He also noted the appellant's roommates 
engaged in sexually promiscuous behavior, and alluded to the 
appellant's possible involvement in such behavior.  He 
reported that one of the roommates was jaundiced.  He noted 
that he knew the appellant had "smoked Hash" during their 
time in Germany.  

The service medical records include a May 1973 enlistment 
examination that was essentially normal and that noted the 
presence of two tattoos, one on each arm.  In March 1976, the 
appellant entered a service-based resident drug 
rehabilitation program with a diagnosis of improper heroin 
use.  It was noted that the appellant had used opiates by 
needles two to six times per week before and during service 
and had used barbiturates daily at some time during service.  
Examinations in July and September 1976 showed essentially 
normal results, with the tattoos record on the enlistment 
examination again noted.  The Report of Medical History in 
September 1976 recorded a history of viral hepatitis in 
December 1974 at Fort Campbell, Kentucky, with no sequalae 
that was due to his history of drug use.  

Private laboratory results in February 1998 revealed positive 
results for antibodies for hepatitis B and hepatitis C, which 
indicated either previous viral exposure with subsequent 
development of immunity, active immunization with adequate 
immune response, or passive immunization.  A liver biopsy 
from March 1998 showed active chronic hepatitis with 
cirrhosis.  In a June 1998 statement, a private physician 
stated the appellant had liver disease caused by hepatitis C 
and noted the results of the liver biopsy.  He concluded: 
"Untreated, his condition is terminal."  

In a June 1999 statement, the same physician indicated he had 
been treating the appellant since January 1998 and from the 
appellant learned he was first told of liver problems in 
1974.  The physician noted the appellant had been treated 
after the liver biopsy and the literature showed in at least 
40 percent of cases no etiology could be documented.  

The record includes a copy of an Information Bulletin from 
the Georgia Department of Veterans Affairs dated in March 
1999 regarding VA initiatives to prevent and treat hepatitis 
C, defined as a blood borne infection that increased a 
patient's risk for chronic liver disease during the first two 
decades following initial infection.  The Bulletin reported 
that hepatitis C is of particular concern to VA due to the 
greater prevalence of the disease in VA's population, 
especially those receiving inpatient medical care.  

Also of record is an April 1998 letter from Dr. C. Everett 
Koop (former Surgeon General of the United States) to the 
Veterans of Foreign Wars of the United States regarding 
hepatitis C as a "threat to the public health", especially 
veterans.  Dr. Koop reported that veterans had one of the  
highest infection rates because of the unique activities of 
military service, which included transfusions, blood contact, 
needle-sticks, and tattoos.  He indicated that veterans who 
contracted hepatitis C infection 

decades ago would only now be exhibiting signs of 
chronic hepatitis C and liver disease.  Typically, 
people with [hepatitis C] infection suffer a brief 
acute attack, or no acute episode, and then exhibit 
no signs of the virus for 10 to 20 years.  At the 
end of a decade or two of infection they may 
develop serious liver disease leading to cirrhosis, 
liver dysfunction, liver cancer, liver transplant 
and death.   

Dr. Koop also noted that 

The irony about hepatitis C is that veterans who 
contracted this disease during their military 
service would have no way of proving a service 
connection today.  Twenty years ago, hepatitis C 
was not distinguished from other forms of hepatitis 
and was not diagnosed.  Military personnel who 
contracted this disease during their service would 
have been discharged with no visible signs of the 
disease.  

In evaluating this claim, the Board is bound by statutory and 
regulatory mandates precluding compensation for diseases or 
injuries the result of willful misconduct.  Section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended former 38 U.S.C.A. §§ 310 and 331 (now redesignated 
as §§ 1110 and 1131) to prohibit, effective for claims filed 
after October 31, 1990, payment of compensation for any 
disability that is a result of the appellant's own willful 
misconduct or abuse of alcohol or drugs.  Also amended was 
38 U.S.C.A. § 105(a) to provide that, effective for claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.  

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  Direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2004).  An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the veteran.  38 C.F.R. § 3.301(d) (2004).  

Drug usage is defined as "the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects."  38 C.F.R. § 3.301(d) 
(2004).  The term "in the line of duty" excludes any injury 
or disease that was the result of the appellant's own willful 
misconduct or, for claims filed after October 31, 1990, that 
was a result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.1(m) (2004).  

In this case, the appellant would have VA ignore these 
provisions regarding willful misconduct.  He maintains his 
hepatitis, and derivatively his cirrhosis, was a direct 
result of his military service.  The appellant is not 
qualified to render opinions as to medical diagnoses, 
etiology, or causation, and his opinion is not competent in 
this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  The service medical records show a history of 
hepatitis infection in December 1974 without sequalae.  He 
later developed documented symptoms of hepatitis in 1998, 
about 22 years later.  The appellant's private physician did 
not opine as to a specific etiology for the diagnosis of 
hepatitis, though he did indicate that in many cases an 
etiology was unknowable.  Dr. Koop's letter, while not 
specific to this case, described the general course of 
hepatitis C infection, which roughly corresponded to the 
appellant's history - initial in-service infection without 
residuals followed by a latent period and symptoms arising 
about two decades after initial infection.  While the 
appellant acknowledged his previous history of drug use, he 
also reported other activities during service - including 
sexual contact, tattoos, sharing of razors, and close 
proximity to a jaundiced soldier - that might lead to 
infection.  

What this narrative excludes is the speculative nature of the 
appellant's personal sexual and hygiene activity, the 
evidence that he did not add or remove tattoos during 
service, and the documentation of his drug abuse prior to and 
during service, including the in-service administration of 
these drugs through the use of needles.  There is simply no 
evidence one way or the other regarding his sexual and 
hygiene activities, making those activities highly suspect as 
a predicate for hepatitis infection.  As for the tattoos, the 
enlistment and separation examinations showed two tattoos, 
one on each arm.  Because he departed service with the same 
tattoos he entered with, and no more or less, he cannot claim 
he contracted hepatitis through the use of needles for the 
creation or destruction of these tattoos.  Significantly, the 
service medical records concerning his entry into a service-
based resident drug rehabilitation program reported the 
appellant had used opiates by needles two to six times per 
week before and during service.  Moreover, an examiner noted 
on the Report of Medical History in September 1976 that the 
history of viral hepatitis in December 1974 without sequalae 
was due to his history of drug use.  This document is of 
prime concern, for it shows that contemporaneous with service 
medical professionals linked his hepatitis infection to his 
drug abuse.  Therefore, even if the appellant's history 
corresponds roughly with the pattern noted by Dr. Koop's 
letter, and even if the service medical records included 
detailed documentation of the resident rehabilitation 
treatment, that pattern is still the result of the 
appellant's willful misconduct in abusing drugs.  

In short, the evidence attributes the appellant's hepatitis 
to drug abuse in service that is by definition a result of 
willful misconduct.  Service connection cannot be granted for 
a disease or injury arising from substance abuse pursuant to 
the provisions that prohibit service connection for willful 
misconduct, which includes the abuse of drugs.  38 C.F.R. 
§ 3.301(b)(c) (2004).  As such, the assertion that the 
appellant has hepatitis C due to service lacks legal merit.  
The appellant claims service connection for cirrhosis of the 
liver as secondary to hepatitis infection.  As the hepatitis 
infection is due to willful misconduct, it cannot serve as a 
platform on which to base a determination of service 
connection for cirrhosis of the liver, and that claim lacks 
legal merit.  Where a claim is for a benefit not provided by 
law, it is properly denied.  See Sabonis v. Brown, 6 Vet. 
App. at 426, 430.  


ORDER

Service connection for hepatitis C is denied.  

Service connection for cirrhosis of the liver is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



